DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending.
Claims 1-6 are rejected.

Response to Amendment
Claim Objections
The objection to claim 1 is withdrawn due to the amendment to claim 1, filed December 28, 2021.

Claim Rejections - 35 USC § 112
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 5, filed December 28, 2021.

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. 
A prior art disclosure is not limited to its working examples or to its preferred embodiments, but must be evaluated for what it teaches those of ordinary skill in the art.  Merck & Co. Inc. v. Biocraft Labs. Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Boe, 355 F. 2d 961, 965, 148 USPQ 507, 510 (CCPA 1966).
A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art.    There is no requirement that the claimed invention be exemplified in the prior art to be anticipated.
In the instant case Hasek et al. disclose the following reaction: 

    PNG
    media_image1.png
    72
    290
    media_image1.png
    Greyscale
, which is a method for producing a cyclobutanediol compound, comprising: using a cyclobutanedione compound as a raw material; and performing a catalytic hydrogenation reaction and an isomerization reaction in the cyclobutanediol compound in a solid phase state in the presence of a Ru metal catalyst without adding a solvent to produce the cyclobutanediol compound as required by claim 1 (see column 1, line 58 to column 3, line 1 and claims 
In addition, Hasek et al. clearly state in column 2, lines 51-53 that a solvent substantially inert to the hydrogenation reaction can be employed if desired, although it is not necessary.
Therefore, although the examples of Hasek et al. utilize a methanol solvent.  Hasek et al. clearly discloses and claims embodiments  wherein no solvent is required.
For the above reasons, the rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Hasek et al. (US 2,936,324) is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasek et al. (US 2,936,324) for the reasons given in the previous office action electronically delivered on October 4, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROSALYND A KEYS/Primary Examiner, Art Unit 1699